DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This communication is in response to application no. 17/072,343 filed on 10/16/2020.

3. 	Claims 1-17 are currently pending and have been examined.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claims 1-17 are rejected under 35U.S.C. 102 (a)(2) as being anticipated by Ganschow, Tim (USPG PUB 2020/0245017).
As per claims 1 and 6-12, Ganschow discloses a system integrating play sports wagering into the display of a live sporting event (see., figs 1A and 1B, paragraph 0003); a mobile device (user device 202).having a first display (see., Fig 16B shows the first display screen of the mobile device); a second display (see., Fig 16B shows the second display screen of the TV, paragraph 0139); a broadcast of a live sporting event (see., paragraph 0103, Fig 16B shows a sports event broadcast); a wagering network (see., third-party service providers 216 uses a third-party API 208 to connect to interactive engagement platform 212); wherein the wagering network provides one or more wagering odds on one or more outcomes for individual plays inside of the live sporting event, and the mobile device controls the integrated display of the wagering odds and the broadcast of the live sporting event on the second display (see., Figs 1A and 1B, paragraph 0057, Figs 7 and 8, a video program may include sporting event, such as a football games, basketball games, soccer matches, Olympic events and the like , paragraph 0139). In one embodiment, as shown in Fig 16B, a user may couple their user device 202 such that the video program 103 depicted on the user device 202 is screencast to another device, such as a TV. For example, a user may use a “screen-mirroring” function on the user device 202 to screencast a video program.

As per claim 2, Ganschow discloses the claimed limitations as stated in claim 1 above, wherein the mobile device (see., item 202) is communicatively paired to the second display (see., Fig 16B, interface 108, paragraph 0130). 

As per claim 3, Ganschow discloses the claimed limitations as stated in claims 1 and 2 above, wherein a display mobile to display the one or more wagering odds upon a successful pairing of the mobile device to second display (see., paragraphs 0103, 0139, 0140, and 0165).

As per claim 4, Ganschow discloses the claimed limitations as stated in claim 1, 2, and 3 above, wherein the one or more wagering odds are displayed on the second display (see., paragraphs 0140, 0165, Figs 16B and 16D).

As per claim 5, Ganschow discloses the claimed limitations as stated in claim 1, 2, 3, and 4, wherein the one or more wagering odds are overlaid on one more players of the live sporting event on the second display (see., paragraphs 0140, 0165, Figs 16B and 16D).

As per claims 13-17, Ganschow discloses a system integrating play sports wagering into the display of a live sporting event, comprising:
Displaying a pairing of a mobile device ( user device 202) with a first display to a second display (see., Fig 16B shows the user device 202 connected paired to the TV, second device, paragraph 0139); displaying wagering software (interactive engagement platform 212 receives information from third party service providers 216 using a third party API 208 on the mobile device 202, Figs 1A and 1B, paragraph 0057) on the mobile device (see., item 202); displaying, on the mobile device, one or more options related to a type and location of one or more wagering odds on the second display (see, item 202, Fig 16B, paragraph 0087) and displaying, on the mobile device, selections of the one or more wagering odds on the second display based on a selection of the one or more options related to the type and location of the one or more wagering odds (see., paragraphs 0087-0145). 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706. The Examiner can normally be reached Monday -Thursday; 6:30AM- 7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE E ELISCA/Primary Examiner, Art Unit 3715